DETAILED ACTION
This communication is responsive to the application, filed July 7, 2021.  Claims 1-8 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 7, 2021, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  claim 1 recites “…the basis of…” in lines 6 and 13.  Claim 8 recites “…the basis of…” in lines 4 and 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0210801 A1) in view of Poghosyan et al. (US 2020/0341833 A1).

As per claim 1:  A non-transitory computer-readable recording medium storing a failure cause identification program for causing a computer to execute a process 5comprising: 
collecting process information related to one or more processes that operate in a container environment; 
Wu discloses [Fig. 1A; 0071] collecting process and thread information that operate in a container environment.
obtaining a derivative relationship of a process for each container on the basis of the process information;
 10Wu discloses [0163-0164] identifiers of the multiple monitored objects, a parent-child relationship [derivative relationship] and a service dependency relationship between the processes of the container.
generating symbol information in which a function of each of the processes is associated with a container in which each of the processes operates according to the derivative relationship of the process for each container; 
Wu discloses [0079-0084] each of the multiple monitored objects has a unique identifier [symbol information], monitoring information of each monitored object includes heartbeat information.  The monitoring agent may obtain related information and push the related information to a container.
generating an aggregation result in which a frequency of the function is aggregated according to the symbol information; and 
15identifying a cause at a time of failure occurrence on the basis of the aggregation result.  
Wu discloses [0163-0164] determining if a process runs abnormally by a field which can indicated a cause of abnormal running, but fails to explicitly disclose generating an aggregation result in which a frequency of the function is aggregated.  Poghosyan discloses a similar method, which further teaches [0104] certain objects and processes may send time series data of a metric at only certain times [aggregated data over certain time period] to identify abnormally behaving objects and to generate recommendations to correct abnormally behaving objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wu with that of Poghosyan.  One would have been motivated to generate an aggregation result because it allows to identify abnormally behaving objects [Poghosyan; 0104].
 
As per claim 2:  The non-transitory computer-readable recording medium storing the failure cause identification program according to claim 1, wherein 20the collecting includes collecting, at a regular interval, program operation information associated with one or more operation programs that operate in a container, 
Wu discloses [Fig. 1A; 0071] collecting process and thread information that operate in a container environment.
the program operation information including information associated with a parent program that has activated each of the operation programs, the obtaining includes obtaining the derivative relationship of the process 25on the basis of the process information and the program operation information, and 
10Wu discloses [0163-0164] identifiers of the multiple monitored objects, a parent-child relationship [derivative relationship] and a service dependency relationship between the processes of the container.  Wu further discloses [0079-0084] each of the multiple monitored objects has a unique identifier [symbol information], monitoring information of each monitored object includes heartbeat information.  The monitoring agent may obtain related information and push the related information to a container.
the generating includes generating the aggregation result for each container context that is a series of processes to be called from one container and executed.  
Poghosyan discloses [0104] certain objects and processes may send time series data of a metric at only certain times [aggregated data over certain time period] to identify abnormally behaving objects and to generate recommendations to correct abnormally behaving objects.

As per claim 8:  Although claim 8 is directed towards a method claim, it is rejected under the same rationale as the medium claim 1 above.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190050301 A1 – Li discloses runtime monitoring in a component based system.  The monitoring is capable of gathering log data across a plurality of threads, across a plurality of processes.  The log data may be retrieved and analyzed to produce timing latency. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114